Citation Nr: 1227175	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (originally claimed as a bipolar disorder), to include bipolar disorder, panic disorder, generalized anxiety disorder, and depression.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had military service from June to August 1978.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado.  By that rating decision, the RO denied entitlement to service connection for a bipolar disorder and right knee disorder.  The Veteran appealed this rating action to the Board.  

With regards to the Veteran's claim of entitlement to service connection for a bipolar disorder, the Board is cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, panic disorder and depression. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that additional substantive development is necessary prior to further appellate review of the instant service connection claims.  Specifically, to obtain outstanding VA treatment records and scheduling the Veteran for a VA orthopedic examination in conjunction with his claim for service connection for a right knee disorder.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the above-cited service connection claims. 

The Veteran seeks entitlement to service connection for an acquired psychiatric and right knee disorders.  

(i) Outstanding VA treatment records 

The Board finds that it must remand the claims for service connection for an acquired psychiatric disorder and right knee disorder to obtain outstanding VA treatment records.  In denying entitlement to service connection for the above-cited disorders in the appealed January 2010 rating action, as well as an April 2010 Statement of the Case and September 2010 and January 2011 Supplemental Statements of the Case, the RO indicated that it had electronically reviewed "VAMC records from 1999 to the present."  The RO also referenced "VA outpatient treatment records, Denver VAMC, from September 2010 to January 2011."  A review of the physical claims files, as well as a search of the Veteran's electronic claims file via Virtual VA, reflects that the only VA treatment records available to the Board for physical review are treatment records from the Denver Colorado, VA Medical Center (VAMC), dating from October 2008 to November 2010.  Thus, as VAMC treatment records, dating from 1999 to October 2008 and November 2010 to January 2011, from the Denver, Colorado VAMC are unavailable for the Board's review and as they might contain information as to the etiology of the claimed acquired psychiatric and right knee disorders, they are potentially relevant to these claims and must be secured on remand.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  




(ii) Right Knee Examination

The Board finds that a remand is also necessary in order to schedule the Veteran for a VA orthopedic examination in conjunction with his claim for service connection for a right knee disorder.  The Veteran contends that he currently has a right knee disorder that is the result of having hit a spike while in boot camp at Fort Gordon, Georgia.   (See August 2009 VA treatment report).  He maintains that he reported to sick bay for treatment after the injury and that it was treated conservatively.  (See August 2009 and May 2010 VA treatment reports).   

The Veteran's service treatment records are wholly devoid of any subjective complaints or clinical findings referable to the right knee.  While a service separation examination report is not of record, the Veteran indicated on DA Form 3082-R, Statement of Medical Condition, dated in August 1978, that there had not been any change in his medical condition.  Post-service VA and private medical evidence of record reflects that the Veteran has reported conflicting histories regarding the etiology of his right knee injury.  A January 1998 report, prepared by J. G., M. D., reflects that the Veteran complained of right leg pain after his right knee had been thrown against the dashboard during a motor vehicle accident earlier that month.  X-rays of the right knee were negative for any pathology.  A diagnosis with respect to the right knee was not provided at that time.  A May 2010 VA orthopedic surgery note reflects that the Veteran reported having "chipped a bone in his knee" during [military] training in 1978.  He related that "The injury" had been treated conservatively.  The Veteran did not provide any other history with respect to his right knee at that time.  After a physical evaluation of the Veteran in May 2010, the examining physician entered an assessment of "54 year old man with remote trauma to knee, now presenting with medical pain, the ddx of which includes medial meniscal tear and medial compartment osteoarthritis."  

In light of the above-cited May 2010 VA examiner's assessment that referenced the remote in-service trauma, the Board finds that a VA examination and etiology opinion is necessary in order to determine the etiology of the Veteran's right knee disorder.  Under the Veterans Claims Assistance Act (VCAA) VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all treatment records, dating from 1999 to October 2008 and November 2010 to January 2011, from the VAMC in Denver, Colorado, which are referenced in the January 2010 appealed rating action, as well as an April 2010 Statement of the Case, and September 2010 and January 2011 Supplemental Statement of the Cases.  Any outstanding treatment records obtained must be physically associated with the claims files.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing. 

2.  The Veteran should be afforded a VA orthopedic examination with an appropriate examiner to address the etiology of any currently diagnosed right knee disability.  The examiner must provide an opinion as to whether the claimed right knee disability is at least as likely as not (e.g., a 50 percent probability or more) etiologically related to his period of military service, to include the Veteran's history of having injured his right knee when he hit a spike during basic training at Fort Gordon, Georgia in 1978, as well as a history of having struck in right knee on the dashboard during a January 1998 motor vehicle accident.  The claims files must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  The examiner should provide a rationale for the requested opinion and is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions.  A rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would enable him to provide the necessary opinion.

3.  After completion of the above and any additional development deemed necessary, such as scheduling the Veteran for a VA examination by an appropriate examiner to determine the etiology of his acquired psychiatric disorder, the RO/AMC must readjudicate the service connection claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



